Title: To Thomas Jefferson from Andrew Ellicott, 13 May 1792
From: Ellicott, Andrew
To: Jefferson, Thomas


          
            Sir
            Geo. Town May 13th. 1792
          
          The Commissioners for the City of Washington, have had two meetings since my last, and in my opinion have conducted their business with judgment, and firmness; they nevertheless continue to meet with a decided opposition from several Gentlemen in this place; who are doubtless actuated more from private animosity, and disappointment, than a desire to serve the business. This opposition appeared to be on the decline, when Mr. Cabot returned; but since that period, has not only revived, but made its appearance in the public papers printed in this Town.—I am in hopes that no reply will be made, because silence in such cases, generally produces the best effects by witholding the fuel, which supplies envy, and disappointment with fire.
          I have taken a level of the ground between Tyber, and St. James’s Creek; and find the averaged elevation above the common high-water almost six feet, and the distance three hundred and sixty eight poles in the direction of the proposed Canal.—My opinion is now, as it always has been, that joining those Creeks, ought to be delayed to some future period, as the execution of that part of the business, is almost unconnected with the accommodation of Congress; which ought to be the point kept constantly in view, and to which all the present exertion should be directed.—When this object is fully accomplished, others of less magnitude will of course receive that attention, which they severally merit.—I am Sir with much esteem and respect Your Hbl. Servt,
          
            Andw. Ellicott
          
        